Case 7:20-cr-00662-VB Documenté6 Filed 12/10/20 Page 1 of 1

f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : TN ee HW 0|W

ORDER

 

V.

JAMES WILLIAMS, 20 CR 662 (VB)

Defendant.

x

 

A status conference in this matter is scheduled for December 28, 2020, at 11:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendant waives his right to be physically present and
consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By December 21, 2020, defense counsel shall advise the Court in writing as to

 

whether his client waives his right to be physically present and consents to appear by telephone.
2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:
Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567
Dated: December 10, 2020

White Plains, NY
SO ORDERED:

Juul

Vincent L. Briccetti
United States District Judge

 

 

 
